Citation Nr: 9910655	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cervical spine injury, and, if so, whether all of the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

The North Little Rock, Arkansas, Department of Veterans 
Affairs (VA), Regional Office (RO) previously denied service 
connection for residuals of a cervical spine injury by rating 
decision issued in March 1989.  The veteran later testified 
at a personal hearing before a local hearing officer in July 
1989; the hearing officer confirmed and continued the denial 
of the benefit sought by decision issued in October 1989.  
The Board of Veterans' Appeals (Board) affirmed the denial by 
decision issued in May 1990.  The RO received the veteran's 
claim to reopen in May 1991.  By rating decision issued in 
July 1991, the RO found that new and material evidence had 
not been presented to reopen the veteran's claim.  The 
veteran was advised of this decision and his appellate rights 
by letter from the RO, dated July 31, 1991.  He did not 
initiate an appeal.  The RO received another claim to reopen 
in June 1993.  At that time, the veteran requested the 
transfer of his claims folder to Alaska.  By rating decision 
issued in October 1994, the Anchorage, Alaska Regional Office 
again found that new and material evidence had not been 
presented to reopen the veteran's claim.  The veteran was 
advised of this decision and his appellate rights by letter 
from the Regional Office, dated November 7, 1994.  He did not 
initiate an appeal.

This current matter comes to the Board from a July 1996 
determination of the North Little Rock, Arkansas, VARO, which 
found that new and material evidence had not been presented 
to reopen the veteran's claim for service connection for 
residuals of a cervical spine injury.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in October 1996.  The RO received his substantive 
appeal in January 1997.  In March 1997, the veteran presented 
testimony at a hearing before the hearing officer at the 
North Little Rock VARO.  The hearing officer confirmed and 
continued the denial of the benefit sought by supplemental 
statement of the case (SSOC) issued in May 1997.  The veteran 
was also issued a SSOC in August 1997.  

In an April 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for residuals of a 
cervical spine injury.  The veteran thereafter appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
and the Board's decision was vacated regarding the above 
issue pursuant to a November 1998 Order.  

On February 23, 1999, the veteran's private attorney 
submitted a claim for service connection for degenerative 
joint disease (DJD) of the lumbar spine.  Since this issue 
has not been properly developed for appellate review by the 
Board, and is not inextricably intertwined with the issue on 
appeal, it is hereby referred to the RO for appropriate 
action.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


REMAND

In the aforementioned November 1998 Order, the Court noted 
that the Board's April 1998 decision denied the veteran's 
claim based on the test for new and material evidence which 
the Court adopted in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  After the Board issued its decision, however, in the 
case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.
Accordingly, the Board's prior decision was vacated, and the 
case was returned to the Board for appropriate disposition.

In this regard, however, the Board observes that the Court 
has stated that when the Board addresses in its decision a 
question that has not been addressed by the RO, the Board 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  Clearly, additional guidance from the RO as to 
the evidence necessary to reopen the veteran's claim seeking 
entitlement to service connection for residuals of a cervical 
spine injury under the Hodge test is necessary.

The Board further notes that the veteran's private attorney 
has requested that the veteran be scheduled for a personal 
hearing at the VARO, pursuant to 38 C.F.R. § 3.103(c) (1998).  
As this case is already being returned to the RO for further 
development, the Board finds that appropriate action should 
be taken by the RO with respect to this hearing request.

Under the circumstances of this case, additional development 
is necessary, and this case is REMANDED to the RO for the 
following actions:

1.  Appropriate action should be taken by 
the RO, in accordance with the veteran's 
request, to schedule the veteran for a 
personal hearing before a VA hearing 
officer.

2.  Following additional development, if 
necessary, the hearing officer must re-
adjudicate the veteran's claim for 
service connection for residuals of a 
cervical spine injury, on a new and 
material basis, with special attention 
being made to any additional evidence 
obtained or submitted.  In particular, 
and as alluded to above, the 
readjudication of this claim must comport 
with the Federal Circuit's holding in 
Hodge, supra, regarding whether the 
evidence submitted is new and material so 
as to allow reopening of the previously 
denied claim according to the specific 
criteria set forth under 38 C.F.R. § 
3.156(a) (1998).

3.  If this determination remains 
unfavorable to the veteran in any way, he 
and his attorney should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his attorney should be 
afforded the opportunity to respond 
thereto.

In addition, the Board reminds the veteran and his attorney 
that they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


